October        12,. 1971


Hon. Thomas J.              Pufdom                       Opinion         No.    M-972
County Attorney
Lubbock   County            Courthouse                   Re :      Constitutionality      of
Lubbock ,, Texas             79401                                 H. B. 384, Acts      of the
                                                                   62nd Leg.,      R.S. 1971,
Dear    Mi.   Purdom:                                              Ch. 622, p. 2019.

       Your       request      for     an opinion          asks      the    following
question:

               “Do the title    and              the text    of H.B. 384
        of~the   62nd Legislature                 Regular    Session,con-
        form to the requirements                    of Section     35, Article
        III of the Constitution                   of Texas?”

        Section       35 of      Article       III,      Constitution            of   Texas,   pro-
vides   :

                “No bill,      (except     general    appropriation
        bills,    which may embrace           the various     subjects
        and accounts,       ‘for an on account         of which moneys
        are appropriated)         ,shall    contain    more than one
        subject,    which      shall    be expressed      in its    title.
        But if any subject,          shall    be embraced     in ,an act,
        which shall       not be expressed          in the title,       such
        act shall     be void      only as to so much thereof,
        as shall    not be so expressed.”

        It is settled      law that      Section   35 of Article        III,    Con-
stitution      of Texas,     should    be given    a liberal     construction.
If’ the caption      or title      is general,     provisions      of the Act
are valid      if they are germane or reasonably              related      to the
subject     stated   in the title.          Board of Water Engineers            v.
City of San Antonio,          283 S.W.2d 722 (Tex.Sup.     1955);      State
v. The, Praetorlans,         186’S.W.Zd      973 (Tex.Sup.     1945);      Fmer
V.   State,    439 S.W.,Zd 656 ‘(Tex.Sup;         1969),    and Smith v. Davis,.
426 S.W.Zd       827 (Tex..Sup.      1968).

       .I,n Smith      v.     Davis,       supra.,       the      rule     is   succinctly     stated
as   foll,ows :



                                             -4750-
Hon.   Thomas        J.   Purdom,      page    2             (M-972)




               “The purpose       of a title       is to give        a
       general      statement of,       and call       attention       to,
       the subject       matter     of an act,       so that     the
       legislators       may be apprised         of the’subject
       of the legislation.            With    amendatory        bills,
       it .is settled       that reference         to the act or
       section      to be amended is adequate,               as long
       as the subject         matter    of the amendment is
       germane or reasonably            related      to the con-
       tent    of the orig.inal       act.      Schlicting       v,.
       Texas State        Board of Medical         Examiners,         158
Tex. 279,    310 S.W:Zd      557 (1958);        Shannon v.
       Rogers,      159 Tex. 29, 314 S.W.2d 810 ~(1958);
       English      8 Scottish-American          Mortgage       and
       Investment       Co. v. Hardy,        93 Tex. 289, .55 S.W.
       169 (1900) .I’

       The   title        to   House    Bill       384   states:

              “An Act r.elating     to the compensation,
       expenses,    and al,lowances    of certain    officers
       and employees    paid wholly      from county     funds;
       and declaring    an emergency.”

      ~Section    1 of House Bill        384 provides       that  the Commis-
sioners    Court of each~county.shall              fix  the amount of compen-
sation,    office   expenses,     travel      expenses,     and all   other   allow
antes   for county      and precinct      officials       and employees     who
are paid wholly       from’ county    funds.

       All the provisions      of House Bill    384 relate    to the com-
pens,ation,    expenses,   and allowances
                           Therefore         of officers    and employees
covered     by the Act.                  the provisions    are germane
to the subject      stated  in the title    and are therefore     valid.

                                        SUMMARY

                The provisions        of House Bill    384,
       Acts of the 62nd Legislature,              Regular
       Session,,     1971,    ‘Ch. 622, p. 2019 (codified
       in Vernon’s        as Article     3912k,   Vernon’s
       C~ivil Statutes,)        relating    to the compensa-
       tion,     expenses    ‘and allowances      of certain
       officers      and employees       paid wholly     from
       county     funds    are germane to the subject
       stated     in the title        to House Bill    384.



                                          -4751-
-   -




        Hon.    Thomas     J.     Purdom,     page     3           (M-972)




                Therefore,         Section     35 of Article   III,          Con-
                stitution         of Texas,     has be,en complied           with.




                                                              ey   General    of     Texas

        Prepared     by John Reeves
        Assistant     Attorney General

        APPROVED:
        OPINION COMMITTEE

        Kerns    Taylor,         Chairman
        W. E.    Allen,         Co-Chairman

        Houghton   Brownlee
        Bob Flowers
        John Grace
        James Broadhurst,
        J. C. Davis

        SAM MCDANIEL
        Acting Staff Legal             Assistant

        ALFRED WALKER
        Executive Assistant

        NOLA WHITE
        First Assistant




                                                     -4752-